Mollison, Judge:
The appeals enumerated in the attached schedule are for reappraisement of the values returned by the appraiser at the port of New York on certain paint, exported from Norway during the years 1952 through 1955.
When the cases were called for trial, they were submitted for decision on the papers before the court, consisting of the entry and other papers which had been forwarded to the court in connection with the appeals. Examination of these papers discloses nothing which would support the finding of any values different from those returned by the appraiser.
On the record so made, I find as facts:
(1) That the merchandise consists of paint or varnish, exported from Norway during the years 1952 through 1955, inclusive, by Monopol Maling O. G. Lakkindustri A/S.
(2) That such merchandise was appraised on the basis of foreign value, as defined in section 402a{c), Tariff Act of 1930, as amended.
(3) That the plaintiff herein has failed to establish the incorrectness of the values returned by the appraiser.
I conclude as matter of law:'
(1) That foreign value, as defined in section 402a(c), Tariff Act of 1930, as amended, is the proper basis for the determination of the value of the involved merchandise, and that, by operation of section 2633, title 28, United States Code, such value, in each case, is as found by the appraiser.
Judgment will issue accordingly.